2DETAILED ACTION
This Action is in response to Applicant’s After Final Amendment filed July 11, 2022. Claims 16, 18-28,  and 30-35 are pending in the present application.
Allowable Subject Matter
Claims 16, 18-28,  and 30-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
In the previous Office action dependent claims 17 and 29 were objected as being dependent upon a rejected based claim, and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In response applicants have amended claims 16 and 28 to include the limitations of claims 17 and 29, respectively.
Regarding independent claims 16 and 28 and their dependent thereof, the prior of record, specifically Hermina Martinez et al. (US 2019/0355178), Be et al. (US 2018/0213414), and Takemoto et al. (US 2019/0293777) discloses an internal distraction sensor comprising one or more first antenna elements facing in a direction toward an interior environment of the vehicle, the internal distraction sensor configured to radiate radio frequency (RF) beams from the one or more first antenna elements to the interior environment of the vehicle and obtain measurements of user activity within the vehicle; an external object detection sensor comprising one or more second antenna elements facing in a direction toward a surrounding environment that is exterior of the vehicle, the external object detection sensor configured to detect an object in the surrounding environment of the vehicle; a coordination sensor coupled to the internal distraction sensor and the external object detection sensor, the coordination sensor configured to coordinate detection measurements between the internal distraction sensor and the external object detection sensor; and a central controller configured to adjust operation of the internal distraction sensor or the external object detection sensor in response to information received from the coordination sensor.
However, none of the prior art cited alone or in combination provides the motivation to teach wherein the coordination sensor is further configured to: receive an internal condition sensor signal from the one or more first antenna elements; determine a type of information from the internal condition sensor signal; obtain environmental sensor information from the one or more second antenna elements; determine whether an action with the one or more second antenna elements is required based at least on the determined type of information in the internal condition sensor signal and the obtained environmental sensor information; and send sensor adjustment information to the central controller when the action with the one or more second antenna elements is determined to be required.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648